By the Court.(b)
Actual ouster, and adverse possession, of any lands, tenements, or hereditaments, for fifteen years after the title, or cause of action accrued, and before suit brought, bars the plaintiff of his right of entry thereafter, whether the ouster and adverse possession be by the same person or persons, for the whole term of fifteen years, or by different persons for different periods, making fifteen years in the whole; provided, the disseisin and adverse possession have been continued and uninterrupted; and provided, that the plaintiff does not come within any of the exceptions *260mentioned in the provisoes of the statute, extending the term of time, in which entry may be made.
New trial not to be granted.

Brainerd and Griswold, Js. having been concerned as counsel in this cause, did not sit.